DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              E.E., the mother,
                                 Appellant,

                                     v.

       FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES
                            and
                GUARDIAN AD LITEM PROGRAM
                         Appellees.

                               No. 4D18-2297

                          [October 25, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Barbara W. Bronis, Judge; L.T. Case No.
432017DP000073.

  E.E., Stuart, pro se.

  Andrew Feigenbaum, West Palm Beach, for appellee Department of
Children and Families.

   Laura J. Lee and Thomasina Moore, Tallahassee, for appellee Guardian
ad Litem Program.

PER CURIAM.

  Affirmed.

TAYLOR, CIKLIN and CONNER, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.